BRICKELL, C. J.
The defendant was indicted and convicted under section 5503 of the Code of 1896 (section 4015 of the Code of 1886), defining and punishing the offense of seduction. That section is as follows: “Any man, who, by means of temptation, deception, arts, flattery, or a promise of marriage, seduces any unmarried woman in this State, must, on conviction, be imprisoned in the penitentiary for not less than one, nor more than ten years; but no indictment or conviction shall be had under this section on the uncorroborated testimony of the woman upon whom the seduction is charged; and no conviction shall be had if, on the trial, it is proved that such woman was, at the time of the alleged offense, unchaste.” The original statute was enacted March 15, 1875.- — Pamph. Acts, p. 239. It was amended December 7, 1876. — -Pamph. Acts, p. 134. The act as amended was carried into the Code of 1876 as section 4188. That section was amended February 25, 1881, (Pamph. Acts, p. 48); and as thus amended was carried into the Code of 1886 as section 4015, substantially as above set out. The statute has been the subject of consideration by this *97court in a number of cases arising under it. See note to section 5503 of the Code of 1896. The earliest case, that of Cunningham v. State, 73 Ala. 51, called for a consxruction of that part of the statute which provides that no indictment or conviction shall be had on the uncorroborated testimony of the woman upon whom the seduction is charged. After a thorough consideration of the question the conclusion was reached q.nd the rule announced that the corroboratory evidence is sufficient if it extends to a material fact, and satisfies the jury that the woman is worthy of credit. This rule wras reaffirmed in the case of Wilson v. State, 73 Ala. 527; and has been adhered to in all subsequent cases in which the question arose. — Munkers v. State, 87 Ala. 94; Cooper v. State, 90 Ala. 641. That there is, in this case, evidence tending to corroborate the woman cannot be seriously questioned.
The statute provides that, “no conviction shall be had if, on the trial, it is proved that such woman was, at the time of the alleged offense, unchaste.” In Wilson v. State, 73 Ala. 527, it was said: “The statute is for the protection of the chastity of unmarried women, and the existence of the virtue at the time of the intercourse is a necessary ingredient of the offense; for, as has been often said, the woman who has lost her chastity, t’he prostitute, may be the victim of rape, but is not the subject of seduction. By this is not, however, intended that the woman who may have at some time fallen, cannot be the subject of seduction. That may be true, and there may be reformation; and, at the time she yields to the man’s embraces, she may have the virtue of chastity, not in the high degree of the woman who has not strayed, but yet, within the meaning of the statute, entitling her to its protection.” And again: “It is only in the event that there is upon the trial evidence of a want of chastity, that a conviction is prohibited; there is no prohibition of a conviction in the absence of- evidence tending to show chastity. The prohibition of conviction is, in the event the woman is unchaste at the time of the criminal connection. In this respect the statute differs from the statutes of some of the States, which refer only to reputation, requiring that she must be of previous good repute for chastity. *98* * * * It is t'lie virtue of the woman at the time of the seduction, that is the material fact, and it is a fact, the existence of which the jury must determine from the evidence of her prior conduct. The want of chastity is as essentially directed to the essence of guilt, as is the absence of the illicit intercourse, or the absence of the inducements to such intercourse specified in the statute. If there be not contrary evidence, chastity will be presumed in obedience to the statute. But when there is contrary evidence, the final question is, whether the guilt of the accused is fully proved; and, then, a reasonable doubt of the chastity of the woman is as fatal to a conviction, as is the existence of such doubt in reference to any other material fact.” The inquiry is not as to character or reputation for chastity; it is as to actual chastity at the time of the alleged seduction. — Hussey v. State, 86 Ala. 34; Munkers v. State, 87 Ala. 94; Bracken v. State, 111 Ala. 68. But in rebuttal of evidence tending to impeach her chastity, the woman may adduce evidence of her general character in that respect. — Smith v. State, 107 Ala. 139. The rulings of the criminal court upon the admissibility of testimony, and the instructions to the jury relating to the question of chastity are in harmony with the principles announced in these cases, and were free from error.
There was no error in the admission of evidence, that (he defendant during the period of the engagement of marriage, and before the time of the alleged sexual intercourse, made valuable presents to the woman. Nor was there any force in the objection to the evidence of Mrs. McLaughlin, that defendant told her that he intended to marry Miss Frail, and that she was a nice girl.
No predicate having been laid for the admission of evidence of declarations made by Miss Frail out of court, inconsistent with her testimony on the trial, the court properly disallowed the question, propounded to the witness, Mrs. Anderson, seeking to prove such declarations.
The court committed no error in permitting the State to ask the witness, Harry Anderson, on cross-examination, whether he had, at a designated time and place, *99said to a named person that he was afraid not to testify for the defendant, lest the defendant should have him arrested. If the witness had made such statement, it ivas proper matter for the consideration of the jury in weighing his testimony.
The portions of the oral charge excepted to by the defendant are not open to objection. The definitions given of the words employed in the statute, temptation, deception, arts, flattery, are in harmony with the meaning of these words as defined by standard lexicographers; and the definition of the word seduce, is in accord with what ivas said in the case of Wilson v. State, supra.
We have carefully examined each of the written charges, numbered from one to twenty, both inclusive, requested by the defendant and refused by the court. Without undertaking to discuss them seriatim it may be said that each ivas properly refused. They are argumentative, or misleading, or invasive of the province of the jury, or otherwise erroneous as propositions of law, when considered in the light of the evidence. It is true that a reasonable doubt of the chastity of the woman at the time of the alleged seduction entitles the defendant to an acquittal. — Wilson v. State, supra; Carney v. State, 79 Ala. 14; Munkers v. State, supra. But the question must be determined from all the evidence, and not alone from that of witnesses whose testimony tends to impeach her chastity. Charges numbered 8 and 9, besides being otherwise faulty, are rested upon the testimony alone of witnesses for the defendant, ignoring or obscuring the testimony of other witnesses upon that point. Charges numbered 10, 11, 12, and 14 were each properly refused, because they are limited to a promise of marriage as the means of seduction. — Anderson v. State, 104 Ala. 83; Bracken v. State, 111 Ala. 68. Charges numbered 13, 15 and 16, with respect to corroborating evidence, are not in accord with the rule established by former decisions, and were properly refused. — Cunningham v. State, supra, and other cases hereinbefore cited. Charges numbered 17, 18 and 19 leave out of view the presumption of chastity, and place upon the State the burden of proving, as an affirmative proposition, that the woman was chaste at *100the time of the alleged seduction. We have already shown that such is not the law. Charge numbered 20, being the general charge, was properly refused.'
Affirmed.